Case 8:19-cv-01351-JVS-DFM Document 35-3 Filed 09/16/19 Page 1 of 2 Page ID #:1346



  1
  2
  3
  4
  5
  6
  7
  8
  9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12    LOUIS A. COFFELT, JR.,                Case No. 8:19-cv-01351-JVS-DFM
13                  Plaintiff,                [PROPOSED] ORDER GRANTING
                                              REQUEST FOR JUDICIAL NOTICE IN
14         v.                                 SUPPORT OF DEFENDANTS SONY
                                              CORPORATION OF AMERICA, SONY
15    ANDREW ANAGNOST, PASCAL W.              PICTURES IMAGEWORKS INC., AND
      DI FRONZO, AUTODESK, INC.,              LARRY GRITZ’S MOTION TO
16    SONY PICTURES IMAGEWORKS                DISMISS PLAINTIFF LOUIS A.
      INC., SONY CORPORATION OF               COFFELT, JR.’S COMPLAINT
17    AMERICA, and LARRY GRITZ,
                                              Date: October 21, 2019
18                  Defendants.               Time: 1:30 p.m.
                                              Courtroom: Santa Ana, 10C
19
                                              Hon. James V. Selna
20
21
22
23
24
25
26
27
28
Case 8:19-cv-01351-JVS-DFM Document 35-3 Filed 09/16/19 Page 2 of 2 Page ID #:1347



  1         Before the Court is Defendants Sony Corporation of America, Sony Pictures
  2   Imageworks Inc., and Larry Gritz’s Request for Judicial Notice in support of their
  3   Motion to Dismiss Plaintiff Louis A. Coffelt, Jr.’s Complaint. The Court, having
  4   considered the papers and good cause appearing, hereby GRANTS the Request for
  5   Judicial Notice, and takes judicial notice of Exhibits 1–4 attached to the Request for
  6   Judicial Notice:
  7         1.     Exhibit 1: U.S. Patent No. 5,481,723, titled “System and method for
  8                controlling execution of nested loops in parallel in a computer including
  9                multiple processors, and compiler for generating code therefore,” issued
10                 on January 2, 1996.
11          2.     Exhibit 2: U.S. Patent No. 6,148,439, titled “Nested loop data
12                 prefetching using inner loop splitting and next outer loop referencing,”
13                 issued on November 14, 2000.
14          3.     Exhibit 3: U.S. Patent No. 6,493,701, titled “Database system with
15                 methodology providing faster N-ary nested loop joins,” issued on
16                 December 10, 2002.
17          4.     Exhibit 4: U.S. Patent No. 7,882,100, titled “Database system with
18                 methodology for generating bushy nested loop join trees,” issued on
19                 February 1, 2011.
20
21
22          IT IS SO ORDERED.
23
24    Dated: _________________
25
26                                                  ____________________________
                                                    Honorable James V. Selna
27                                                  United States District Judge
28
                                                1
